     Case 2:21-ap-01018-RK        Doc 1 Filed 01/25/21 Entered 01/25/21 15:55:08               Desc
                                  Main Document    Page 1 of 38

     James A. Bryant II, SBN 255652
1    THE COCHRAN FIRM
     4929 Wilshire Blvd. Suite 1010
2    Los Angeles, CA 90010
     Telephone:    323-435-8205
3    Facsimile:    310-802-3829
     Email:        jbryant@cochranfirm.com
4
     Counsel for Plaintiffs
5

6
                              UNITED STATES BANKRUPTCY COURT
7
                              CENTRAL DISTRICT OF CALIFORNIA
8

9                                                   )
     In Re:                                         )   Case No.: 2:20-bk-19483
10                                                  )
     WANDERLUXXE, LLC
                                                    )   Chapter 7
11                                                  )
                                                    )   Adv. No.:
12                                Debtor.           )
                                                    )   COMPLAINT
13                                                  )
                                                    )
14   MICHAEL TYNES; HITZ INVESTMENT                 )   (Fraudulent Transfer, Piercing the Corporate
     GROUP TRUST; AUGUST LEO                        )   Veil, Fraud)
15                                                  )
     INVESTMENTS, and IBIN LATEEF,
                                                    )
16                                                  )
                                  Plaintiffs,       )
17                                                  )
     vs.                                            )
18                                                  )
     WANDERLUXXE, LLC; MARTINIQUE                   )
19                                                  )
     “MARTI” HINES, and DOES 1-5,
                                                    )
20                                                  )
                                  Defendants.       )
21

22

23

24

25

26

27

28




                                                1
     Case 2:21-ap-01018-RK             Doc 1 Filed 01/25/21 Entered 01/25/21 15:55:08               Desc
                                       Main Document    Page 2 of 38


1           Plaintiffs MICHAEL TYNES; HITZ INVESTMENT GROUP TRUST, a Self-
2    Directed IRA; AUGUST LEO INVESTMENTS, Self-Directed IRA, and IBIN LATEFF
3    allege against Defendants WANDERLUXXE LLC and MARTINIQUE “MARTI” HINES,
4    and each of them, as follows:
5                                           JURISDICTION
6           1.      This adversary proceeding arises in the bankruptcy case pending in the United
7    States Bankruptcy Court for the Central District of California, Los Angeles Division, entitled
8    In re WanderLuxxe, LLC, Case No. 2:20-bk-19483-RK.
9           2.      This is a core proceeding over which this Court has jurisdiction pursuant to 28
10   U.S.C. § 157(b)(2)(H) and (O) and § 1334.
11          3.      Alternatively, this is a proceeding related to a case under Title 11 pursuant to
12   which this Court may submit findings of fact and conclusions of law to the district court
13   according to 28 U.S.C. § 157(c)(1).
14          4.      This matter is asserted pursuant to Bankruptcy Code § 544, 548, and 550.
15                                              VENUE
16          5.      Venue is proper pursuant to 28 U.S.C. § 1409(a) as this adversary proceeding
17   arises under and in connection with a case under Title 11 which is pending in this district.
18                          PARTIES AND GENERAL ALLEGATIONS
19          6.       This bankruptcy case was commenced by Debtor’s filing of a voluntary

20   petition for relief under Chapter 7 of Title 11 of the United States Bankruptcy Code on October
21
     20, 2020 (the “Petition Date”).
22
            7.       Plaintiff MICHAEL TYNES (“Tynes”) is, and at all relevant times herein
23

24   mentioned was a resident of the District of Columbia.

25
            8.       Plaintiff HITZ INVESTMENT GROUP TRUST (“HIGT”) is, and at all
26
     relevant times herein mentioned was a Self-directed IRA, established for the benefit of Tynes
27
     in the District of Columbia.
28

            9.       Plaintiff AUGUST LEO INVESTMENTS (“ALI”) is, and at all relevant times
                                                     2
     Case 2:21-ap-01018-RK          Doc 1 Filed 01/25/21 Entered 01/25/21 15:55:08                 Desc
                                    Main Document    Page 3 of 38

     herein mentioned was a Self-directed IRA, established for the benefit of Tynes in the District of
1

2    Columbia.

3
            10.      Plaintiff IBIN LATEFF (“Lateef”) is, and at all relevant times herein
4
     mentioned was a resident of the State of Maryland.
5

6           11.      Upon information and belief, Defendant WANDERLUXXE LLC is, and at

7    all relevant times herein mentioned was a California limited liability company
8
     (“WanderLuxxe”), with its principal place of business located in Los Angeles, California.
9

10
            12.      Upon information and belief, Defendant MARTINIQUE “MARTI” HINES

11   (“Hines”) is, and at all relevant times herein mentioned was a resident of Los Angeles,
12
     California.
13
            13.      Plaintiff is unaware of the names of Defendants identified herein as DOES 1-
14

15   5, inclusive, and therefore sues them by those fictitious names. Plaintiff is informed and

16   believes, and thereon alleges, that Defendants sued herein as DOES are responsible in some
17
     manner for the practices, acts, conduct, and occurrences alleged herein, as either actual
18
     perpetrators or coconspirators, aiders and abettors, officers, directors, and/or managing agents
19
     with the knowledge, control, authority, direction, and/or ratification of the other Defendants,
20

21   and each of them. Plaintiff will seek leave of the Court to amend this Complaint to allege the

22   true names and capacities of the DOE Defendants, and the roles they played, once their
23
     identities and/or manner of participation in the wrongful conduct herein described is
24
     ascertained
25

26          14.      At all relevant times, as alleged more fully herein, each Defendant acted as an

27   agent, servant, employee, co-conspirator, alter-ego and/or joint venturer of the other
28
     Defendants, and in doing the things alleged herein acted within the course and scope of such


                                                     3
     Case 2:21-ap-01018-RK         Doc 1 Filed 01/25/21 Entered 01/25/21 15:55:08               Desc
                                   Main Document    Page 4 of 38

     agency, employment, alter-ego and/or in furtherance of the joint venture. Each of the
1

2    Defendant’s acts alleged herein was done with the permission and consent of each of the other

3    Defendants.
4
                                    GENERAL ALLEGATIONS
5

6           15.      Plaintiffs are informed and believe and thereon allege that WanderLuxxe is a

7    company that offers event planting, hosting and promotional services in the Greater Southern
8
     California region.
9

10
            16.      Plaintiffs are informed and believe and thereon allege that Defendant Hines is

11   the majority owner and CEO of WanderLuxxe,
12
            17.      Hines and Tynes have known each other for approximately 10 years. Between
13
     the period 2017 and 2018, Tynes made a series of smaller short term bridge loans to
14

15   WanderLuxxe, through the solicitation of Hines, in which WanderLuxxe promptly repaid.

16
            18.      In or around April/May 2019, following the previous loan transactions
17
     between WanderLuxxe and Tynes, Hines once again solicited Tynes for bridge loan in the
18
     amount of $24,000 at an interest rate of 20%, with a three (3) month maturity date. Unlike the
19

20   prior loans, however, the term of the loan was increased from a 30-day maturity date, to a 90-

21   day maturity date, maturing in or about July 2019.
22
            19.      In or about June 2019, Hines once again approached Tynes for a new bridge
23
     loan in the amount of $41,000, in addition to the loan he had previously lent WanderLuxxe in
24

25   the amount of $24,000. Hines represented to Tynes that she had secured a major contract to

26   host an event, and needed to raise $300,000 for the Emmy’s on September 22, 2019 (the
27
     “Emmy Event”). Defendant further represented that the event would return to her more than
28
     $700,000 in proceeds. Following her representations, Hines inquired if Tynes would be willing

                                                    4
     Case 2:21-ap-01018-RK          Doc 1 Filed 01/25/21 Entered 01/25/21 15:55:08               Desc
                                    Main Document    Page 5 of 38

     to introduce her to some of his friends who may also have an interest in this investment.
1

2           20.      Accordingly, Defendant advised Tynes that if he were willing to roll his
3
     previous loan into a new loan totaling $65,000 for a term of 6 months, he would receive a rate
4
     of return of 40% on the loan. In reliance on the representations made by Hines, Tynes
5

6
     personally, and through HGIT, entered into two separate promissory notes with WanderLuxxe.

7           21.      In or around June 19, 2019, Tynes entered into a promissory note with
8
     WanderLuxxe for an amount of $30,000, of which $24,000 had previously been loaned, at an
9
     interest rate of 40%, with a maturity date of December 10, 2019 (the “June Tynes Note”).
10

11          22.      Concurrently with the June 2019 Tynes Note, HIGT entered into a promissory
12
     note with WanderLuxxe for an amount of $35,000, also at an interest rate of 40%, and with a
13
     maturity date of December 10, 2019 (the “June HIGT Note”). True and correct copies of the
14
     June Tynes Note and June HIGT Note are attached hereto as Exhibit A.
15

16          23.      During this same period of time, Tynes, a law enforcement officer with the
17
     Washington D.C. metro police department (“DC Metro PD”), facilitated an introduction
18
     Lateef, a fellow law enforcement officer with DC Metro PD, as well as several other law
19
     enforcement officers, with Hines for this potential investment opportunity.
20

21          24.      During the discussions between Lateef and Hines, Hines made the same
22
     representations that she had acquired a contract to host an event for the 2019 Emmys, and that
23
     she was looking to raise $300,000 to plan, promote and host the event. Hines further
24
     represented to Lateef that the event would yield approximately $700,000 in revenue.
25

26          25.      On or about June 19, 2020, Lateef and WanderLuxxe entered into a
27
     promissory note for the amount of $40,000, with an interest rate of 25%, that was to mature
28
     on December 10, 2019 (the “Lateef Note”). A true and correct copy of the Lateef Note is

                                                    5
     Case 2:21-ap-01018-RK            Doc 1 Filed 01/25/21 Entered 01/25/21 15:55:08             Desc
                                      Main Document    Page 6 of 38

     attached hereto as Exhibit B.
1

2           26.      Following the execution of the promissory notes issued by Tynes and Lateef,
3
     plaintiffs completed their obligations by wiring the funds to a Chase Bank Account ending in
4
     9196. It would later be determined that the money was wired to a personal account owned by
5

6
     Hines, not a WanderLuxxe business account.

7           27.      By the end of June 2019, Hines once again solicited additional funding from
8
     Tynes, on the basis that she was still attempting to complete the raise for the Emmy Event. On
9
     that basis, on or about July 1, 2019, Tynes, through ALI, entered into an additional promissory
10

11
     note for an amount of $35,000, at an interest rate of 40%, with a maturity date of December

12   10, 2019 (the “July ALI Note”). A true and correct copy of the ALI Note is attached hereto as
13
     Exhibit C.
14
            28.      By the end of July 2019, Defendants had procured $40,000 from Lateef and
15

16   $100,000 from Tynes, as well as tens of thousands of dollars from other friends of Tynes

17   whom he introduced to Hines.
18
            29.      In or around September of 2019, Hines reached out to Tynes about another
19
     possible event investment for several other events WanderLuxxe had secured for 2020. Hines
20

21   represented to Tynes that in addition to the Emmy Event set to take place on September 22,

22   2019, she and WanderLuxxe were also raising funds for events during the Golden Globes and
23
     the Sundance Film Festival, taking place in January of 2020 and, further, that she was again
24
     was looking to raise $100,000.
25

26          30.      Defendant represented to Tynes that monies lent for this transaction would be

27   paid 20% on the loan. In reliance on Hines representations, Tynes agreed to invest an
28
     additional $50,000 in a series of notes.


                                                    6
     Case 2:21-ap-01018-RK           Doc 1 Filed 01/25/21 Entered 01/25/21 15:55:08             Desc
                                     Main Document    Page 7 of 38

            31.      On September 22, 2019, Tynes, through ALI, entered into a promissory note
1

2    for an amount of $43,500, at an interest rate of 20%, and a maturity date of January 15, 2020

3    (the “September ALI Note”).
4
            32.      Concurrently, Tynes, through HIGT, entered into a promissory note for an
5

6
     amount of $7,500, at an interest rate of 20%, and a maturity date of January 15, 2020 (the

7    “September HIGT Note” and collectively with the Lateef Note, June Tynes Note, June ALI
8    Note, June HIGT Note and September ALI Note the “Notes”). Thus, by September 22, 2019,
9
     Tynes had loaned to Defendants a total of $150,000. True and correct copies of the September
10
     ALI Note and September HIGT Note are attached hereto as Exhibit D.
11

12          33.      Shortly after Emmy Event, Plaintiffs Tynes and Lateef began inquiring to
13
     Hines whether or not the event was successful. Hines repeatedly represented to Plaintiffs that
14
     the Emmy Event went extremely well, that Defendants had achieved their revenue marks, and
15
     that after Defendants had completed processing invoices, Plaintiffs would be repaid on the
16

17   maturity dates set forth in the Notes.

18
            34.       On or about December 10, 2019, WanderLuxxe failed to repay the monies
19
     owed to Plaintiffs. Not having received repayment, Plaintiffs immediately contacted Hines to
20
     determine the status of repayment. Initially, in response, Hines repeatedly assured Plaintiffs
21

22   that Defendants would be repaying the Notes, but she needed a little more time to do so, as

23   she was still reconciling her books.
24
            35.      By January 15, 2020, Defendants failed to repay the September ALI Note and
25

26
     September HIGT Note, and the previous Notes that were to be repaid on December 10, 2019

27   still remained outstanding.
28
            36.      Shortly thereafter, Plaintiffs each contacted Hines to demand payment on the


                                                    7
     Case 2:21-ap-01018-RK         Doc 1 Filed 01/25/21 Entered 01/25/21 15:55:08               Desc
                                   Main Document    Page 8 of 38

     outstanding monies owed on the Notes. In response Hines informed Plaintiffs that Defendants
1

2    would not be repaying the loans, as WanderLuxxe had become insolvent, despite representing

3    to Plaintiffs that the events were very successful and that they would be paid back once
4
     Defendants reconciled their books.
5

6
            37.      After several more unsuccessful attempts to receive answers from

7    Defendants, Plaintiffs reached out to Lola Wood (“Wood”), a co-manager and member of
8    WanderLuxxe. During their discussions with Wood, Plaintiffs informed Wood that Hines had
9
     represented to them that WanderLuxxe had been awarded a contract for the Emmy Event, and
10
     that the company needed to raise $300,000 to put the event on, with the expectation that the
11

12   event would generate $700,000 in revenues. Tynes further informed Wood, that Hines

13   represented that in addition to the funds raised for the Emmy Event, Defendants needed an
14
     additional $100,000 to host Sundance and Golden Globes events. On the basis of the
15
     representations made by Hines to Plaintiffs, Plaintiffs had collectively loaned to Defendants
16
     $200,000, which had become due and payable, but remained unresolved.
17

18          38.      In response, Wood informed Plaintiffs that those representations were
19
     absolutely false, in that the Emmy Event was only ever anticipated to cost approximately
20
     $25,000 to host and promote, that WanderLuxxe would never have made anything close to
21
     $700,000 in revenues, and that the Sundance event was never intended to cost anything near
22

23   $100,000, and that WanderLuxxe was not hosting an event for the 2020 Golden Globe

24   Awards. Wood further informed Plaintiffs that if in fact Plaintiffs did lend those monies to
25
     Defendants, that a minimal amount if any at all was used for the Emmy and Sundance events.
26

27
            39.      In addition to disclosing to Plaintiffs that the representations made by Hines

28   were in fact false, Wood also informed Plaintiffs that more recently, Hines had begun to use


                                                   8
     Case 2:21-ap-01018-RK          Doc 1 Filed 01/25/21 Entered 01/25/21 15:55:08                 Desc
                                    Main Document    Page 9 of 38

     the Company as her own personal piggy bank by co-mingling business and her personal
1

2    affairs. As a result of what Wood had perceived to be misappropriation of the company’s

3    funds, and Hines treating WanderLuxxe as if they were one in the same, Wood had taken a
4
     step back from involving herself with the company.
5

6
            40.      Upon discovering this information, Plaintiffs were shocked to learn that not

7    only had Hines falsely represented the purpose and use of the funds procured through the
8    Notes, they were even more alarmed at the fact that it was unclear where the monies went, and
9
     how they would retrieve these funds.
10

11
            41.      Following the discovery of the fraud that had been perpetrated against them,

12   they discovered that Hines was owner to several other business entities. Furthermore, Plaintiffs
13
     discovered that WanderLuxxe had numerous creditors, including, Plaintiffs.
14
            42.      Upon information and belief, the only assets owned by Defendant
15

16   WanderLuxxe by September 2019, were the loan proceeds issued to Defendants by Plaintiffs,

17   and the other parties whom Tynes introduced Hines to.
18
            43.      Upon information and belief, Defendant Hines used a portion of the loan
19
     proceeds that were supposed to be used for the award show events, for her own personal
20

21   benefit and expenses, while using little if any of those funds for the alleged events themselves.

22
            44.      Upon information and belief, in order to avoid repayment of the monies owed
23
     to Plaintiffs, including the portion of the funds that were not used for the alleged events,
24
     Defendant Hines transferred those monies to other businesses and personal accounts owned
25

26   by Hines.

27
            45.      Upon information and belief, Defendants transferred all of the loan proceeds
28
     from the Notes to accounts either owned by Hines or to business entities owned by Hines.

                                                     9
     Case 2:21-ap-01018-RK           Doc 1 Filed 01/25/21 Entered 01/25/21 15:55:08                  Desc
                                     Main Document    Page 10 of 38

                                                 COUNT I
1

2                 Fraudulent Transfer Under Bankruptcy Code §§ 544, 548, and 550;
3
                                       Cal. Civ. Code § 3439 et seq.
4

5           46.        Plaintiffs hereby re-allege and incorporate paragraphs 1 through 44 as if fully

6    set out herein.
7
            47.        WanderLuxxe, within two (2) years of the Petition Date, transferred the loan
8

9
     proceeds from the Notes to Hines and other entities owned by Hines.

10          48.        WanderLuxxe transferred the loan proceeds to Hines and entities owned by
11
     Hines with the actual intent to hinder, delay or defraud its creditors.
12

13
            49.        Neither Hines nor the entities owned by Hines that received the loan proceeds

14   from the Notes were not entitled to receive any of those proceeds, and did not render services
15
     equivalent to the monies that they received.
16
            50.        WanderLuxxe was insolvent at the time in which it transferred the loan
17

18   proceeds to Hines and entities owned by Hines.

19
            51.        Plaintiffs are entitled to avoid the transfer of the loan proceeds of the Notes
20
     under applicable non-bankruptcy law as incorporated into Bankruptcy Code § 544.
21

22          52.        Plaintiffs are entitled to avoid the transfer of the loan proceeds of the Notes

23   under Bankruptcy Code § 548.
24
            53.        Plaintiffs are entitled to recover the transfer of the loan proceeds of the Notes
25
     or their value under Bankruptcy Code § 550(a)(1) from the Hines and the entities owned by
26

27   Hines as the initial transferee of the loan proceeds.

28
            54.        Plaintiffs are entitled to recover the transfer of the loan proceeds of the Notes


                                                      10
     Case 2:21-ap-01018-RK           Doc 1 Filed 01/25/21 Entered 01/25/21 15:55:08                Desc
                                     Main Document    Page 11 of 38

     or their value under Bankruptcy Code § 550(a)(1) from the Hines and the entities owned by
1

2    Hines as an immediate or mediate transferee because Hines and the entities owned by Hines

3    did not receive the transfer of the loan proceeds from the Notes for value, in good faith, or
4
     without knowledge that the transfers are avoidable.
5

6
                                                COUNT II

7                            Declaratory Relief to Pierce the Corporate Veil
8
            55.        Plaintiffs hereby re-allege and incorporate paragraphs 1 through 44 as if fully
9

10
     set out herein.

11          56.        For all times relevant to this Complaint, WanderLuxxe was influenced, owned
12
     and managed by Hines.
13

14          57.        Upon information and belief, WanderLuxxe had no separate capitalization

15   aside from capital provided by Hines.
16
            58.        At all times relevant, Hines was the managing member of WanderLuxxe.
17

18          59.        At all times relevant, Hines and WanderLuxxe shared a unity of interest such

19   that one was inseparable from the other.
20
            60.        Upon information and belief, specifically, at all times relevant hereto,
21
     Defendant Hines (1) controlled the business and affairs of WanderLuxxe, including any and
22

23   all of its affiliates; (2) commingled the funds and assets of the company, and diverted corporate

24   funds and assets for her own personal use; (3) disregarded legal formalities and failed to
25
     maintain arm’s length relationships with the company; (4) inadequately capitalized
26
     WanderLuxxe; (5) held herself out as personally liable for the debts of the corporate entities;
27

28
     (6) used the company as a mere shell, instrumentality or conduit for herself and/or her

     individual businesses; (8) used the company to procure labor, services or merchandise for

                                                     11
     Case 2:21-ap-01018-RK           Doc 1 Filed 01/25/21 Entered 01/25/21 15:55:08                   Desc
                                     Main Document    Page 12 of 38

     another person or entities; (9) manipulated the assets and liabilities between the company and
1

2    herself so as to concentrate the assets in one and the liabilities in another; (10) used the

3    company to conceal its ownership, management and financial interests and/or personal
4
     business activities; and/or (11) used the company to shield against personal obligations, and
5
     in particular the obligations as alleged in this Complaint.
6

7             61.     At all times relevant thereto, Defendant WanderLuxxe was not only
8    influenced and governed by Defendant Hines, but there was such a unity of interest and
9
     ownership that the individuality, or separateness, of Brown and WanderLuxxe has ceased, and
10
     that the facts are such that an adherence to the fiction of the separate existence of these entities
11

12   would, under the particular circumstances, sanction a fraud or promote injustice.

13
                                                COUNT III
14
                                                   Fraud
15

16            62.     Beginning in or about June 2019 and continuing through December 2019,
17
     Defendants represented to Plaintiffs that their business was involved in certain entertainment
18
     related opportunities, that certain monies were needed to host events, that if Plaintiffs lent
19
     monies to Defendants they would be repaid and, further, receive a return on their investment
20

21   of between 20% and 40% (hereafter “Defendants’ Misrepresentations”), all as alleged herein

22   above.
23
              63.     Defendants’ Misrepresentations were in fact false. The true facts were that
24
     the costs of the events were not as represented, that the monies lent by Plaintiffs to
25

26   Defendants were not going to be used to put on the events but rather to pay the personal

27   expenses of Hines, and to be transferred to other entities owned by Hines.
28
              64.     When Defendants made the Defendants’ Misrepresentations, Defendants

                                                      12
     Case 2:21-ap-01018-RK          Doc 1 Filed 01/25/21 Entered 01/25/21 15:55:08                    Desc
                                    Main Document    Page 13 of 38

     knew them to be false and made these representations with the intention to deceive and
1

2    defraud Plaintiffs and to induce Plaintiffs to act in reliance on these representations in the

3    manner herein alleged, or with the expectation that Plaintiff would so act Plaintiffs would not
4
     be paid when represented, and that Plaintiffs would not be paid at all, all as alleged herein
5
     above.
6

7             65.     At the time Defendants made the Defendants’ Misrepresentations and at the
8    time Plaintiffs took the actions herein alleged, Plaintiffs were ignorant of the falsity of
9
     Defendants’ misrepresentations and believed them to be true. In reliance on these
10
     representations, Plaintiffs were induced to and did continue to lend monies to Defendants, all
11

12   as alleged herein above.

13
              66.     Had Plaintiffs known the actual facts, Plaintiff would not have entered into
14
     the Notes with Defendant WanderLuxxe. Plaintiffs’ reliance on Defendants representations
15
     was justified, given Tynes 10-year relationship with Hines. Plaintiffs had no grounds to
16

17   believe that Defendants would distort the truth and conceal the true facts concerning the

18   purpose and use of the loans, or when or whether Plaintiffs would be repaid.
19
              67.     As a proximate result of the fraudulent conduct of Defendants as herein
20
     alleged, Plaintiffs were induced to enter into the Notes, which monies have not been repaid
21

22   and which rate of return was not made, by reason of which Plaintiffs have been damaged in

23   excess of $50,000, according to proof.
24
              68.     As a further proximate result of the intentional misrepresentation of
25

26
     Defendants, and each of them. Plaintiffs have sustained incidental and consequential

27   damages, including without limitation the right to recover reasonable attorneys' fees and
28   other costs incurred in addition to any other relief to which it may be entitled as costs of suit


                                                     13
     Case 2:21-ap-01018-RK           Doc 1 Filed 01/25/21 Entered 01/25/21 15:55:08                 Desc
                                     Main Document    Page 14 of 38

     and not as damages, pursuant to the terms of the Notes, in an amount presently unascertained
1

2    but to be proven at trial.

3
             69.      The aforementioned conduct of Defendants was intentional
4
     misrepresentation, deceit, or concealment of material facts known to the Defendants with the
5

6
     intention on the part of the Defendants of thereby depriving Plaintiffs of property or legal

7    rights or otherwise causing injury, and was despicable conduct that subjected the Plaintiffs to
8    a cruel and unjust hardship in conscious disregard of the Plaintiffs’ rights, so as to justify an
9
     award of exemplary and punitive damages.
10

11                                       PRAYER FOR RELIEF
12           WHEREFORE, subject to Plaintiffs right to subsequently elect their remedies,
13   Plaintiffs request the following relief:
14           A.      For avoidance of the loan proceeds transfer pursuant to Bankruptcy Code §§
15   544 and 548 and/or Cal. Civ. Code §3439, et seq.
16           B.      For recovery of the loan proceeds transfer or its value pursuant to Bankruptcy
17   Code §§ 550 and/or Cal. Civ. Code §3439, et seq.
18           C.      For declaratory relief to pierce the corporate veil and determine that Hines and
19   WanderLuxxe were alter egos of each other and operated as a single business enterprise.
20           D.      For compensatory damages against Defendants for fraud.
21           E.      For punitive damages against Defendants.
22           F.      Pre- and post-judgment interest;
23           G.      For an award of attorney’s fees and costs against Defendants in favor of
24   Plaintiffs.
25           A. For such other and further relief as is just and equitable.
26

27    Dated: January 22, 2021                             _/s/ James Bryant________________________
28
                                                          James A. Bryant
                                                          Attorney for Plaintiffs


                                                     14
Case 2:21-ap-01018-RK   Doc 1 Filed 01/25/21 Entered 01/25/21 15:55:08   Desc
                        Main Document    Page 15 of 38




                              EXHIBIT A
Case 2:21-ap-01018-RK   Doc 1 Filed 01/25/21 Entered 01/25/21 15:55:08   Desc
                        Main Document    Page 16 of 38
Case 2:21-ap-01018-RK   Doc 1 Filed 01/25/21 Entered 01/25/21 15:55:08   Desc
                        Main Document    Page 17 of 38
Case 2:21-ap-01018-RK   Doc 1 Filed 01/25/21 Entered 01/25/21 15:55:08   Desc
                        Main Document    Page 18 of 38
Case 2:21-ap-01018-RK   Doc 1 Filed 01/25/21 Entered 01/25/21 15:55:08   Desc
                        Main Document    Page 19 of 38
Case 2:21-ap-01018-RK   Doc 1 Filed 01/25/21 Entered 01/25/21 15:55:08   Desc
                        Main Document    Page 20 of 38
Case 2:21-ap-01018-RK   Doc 1 Filed 01/25/21 Entered 01/25/21 15:55:08   Desc
                        Main Document    Page 21 of 38
Case 2:21-ap-01018-RK   Doc 1 Filed 01/25/21 Entered 01/25/21 15:55:08   Desc
                        Main Document    Page 22 of 38
Case 2:21-ap-01018-RK   Doc 1 Filed 01/25/21 Entered 01/25/21 15:55:08   Desc
                        Main Document    Page 23 of 38




                               EXHIBIT B
Case 2:21-ap-01018-RK   Doc 1 Filed 01/25/21 Entered 01/25/21 15:55:08   Desc
                        Main Document    Page 24 of 38
Case 2:21-ap-01018-RK   Doc 1 Filed 01/25/21 Entered 01/25/21 15:55:08   Desc
                        Main Document    Page 25 of 38
Case 2:21-ap-01018-RK   Doc 1 Filed 01/25/21 Entered 01/25/21 15:55:08   Desc
                        Main Document    Page 26 of 38
Case 2:21-ap-01018-RK   Doc 1 Filed 01/25/21 Entered 01/25/21 15:55:08   Desc
                        Main Document    Page 27 of 38
Case 2:21-ap-01018-RK   Doc 1 Filed 01/25/21 Entered 01/25/21 15:55:08   Desc
                        Main Document    Page 28 of 38




                              EXHIBIT C
Case 2:21-ap-01018-RK   Doc 1 Filed 01/25/21 Entered 01/25/21 15:55:08   Desc
                        Main Document    Page 29 of 38
Case 2:21-ap-01018-RK   Doc 1 Filed 01/25/21 Entered 01/25/21 15:55:08   Desc
                        Main Document    Page 30 of 38
Case 2:21-ap-01018-RK   Doc 1 Filed 01/25/21 Entered 01/25/21 15:55:08   Desc
                        Main Document    Page 31 of 38
Case 2:21-ap-01018-RK   Doc 1 Filed 01/25/21 Entered 01/25/21 15:55:08   Desc
                        Main Document    Page 32 of 38




                              EXHIBIT D
Case 2:21-ap-01018-RK   Doc 1 Filed 01/25/21 Entered 01/25/21 15:55:08   Desc
                        Main Document    Page 33 of 38
Case 2:21-ap-01018-RK   Doc 1 Filed 01/25/21 Entered 01/25/21 15:55:08   Desc
                        Main Document    Page 34 of 38
Case 2:21-ap-01018-RK   Doc 1 Filed 01/25/21 Entered 01/25/21 15:55:08   Desc
                        Main Document    Page 35 of 38
Case 2:21-ap-01018-RK   Doc 1 Filed 01/25/21 Entered 01/25/21 15:55:08   Desc
                        Main Document    Page 36 of 38
Case 2:21-ap-01018-RK   Doc 1 Filed 01/25/21 Entered 01/25/21 15:55:08   Desc
                        Main Document    Page 37 of 38
Case 2:21-ap-01018-RK   Doc 1 Filed 01/25/21 Entered 01/25/21 15:55:08   Desc
                        Main Document    Page 38 of 38
